In a claim to recover damages for the appropriation of real property, the claimant appeals from an order of the Court of Claims (Sise, J), dated September 17, 2002, which denied its motion for an additional allowance pursuant to EDFL 701.
*515Ordered that the order is affirmed, with costs.
The Court of Claims providently exercised its discretion in denying the claimant’s motion for an additional allowance (see EDPL 701; Hakes v State of New York, 81 NY2d 392 [1993]; Matter of County of Tompkins, 298 AD2d 825 [2002]).
The claimant’s remaining contentions either are unpreserved for appellate review or without merit. Goldstein, J.P., H. Miller, Adams and Cozier, JJ., concur.